COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00204-CV


BNSF Railway Company                       §    From the 96th District Court

                                           §    of Tarrant County (96-249024-10)
v.
                                           §    August 8, 2013

Stacy Wipff                                §    Opinion by Justice Gabriel


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial.

      It is further ordered that appellee Stacy Wipff shall pay all costs of this

appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By _________________________________
                                         Justice Lee Gabriel